Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.

Claims
Claims 1, 2, 12, 13, 17, and 18 are amended. Claims 1-20 are pending and rejected in the application. 





Response to Arguments

Applicant Argues 
A reason why claim 1 is not unpatentable over DeLuca in view of Redstone in further view of Signh is that DeLuca in view of Redstone in further of Singh does not disclose, teach, or suggest “determining whether the user is within a threshold distance of the one or more items, wherein the threshold distance is dynamically modified based on a social network information of the user,” as recited in amended independent claim 1. 

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.










Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 8, 11, 12, 13, 15, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. U.S. Patent Publication (2016/0269495; hereinafter: DeLuca) in view of Furio U.S. Patent (9,146,129; hereinafter: Furio) and further in view of Redstone et al. U.S. Patent Publication (2012/0190387; hereinafter: Redstone) and further in view of Singh et al. U.S. Patent Publication (2020/0020001; hereinafter: Singh) 

Claims 1, 12, and 17
As to claims 1, 12, and 17, DeLuca discloses a computer system comprising:
one or more computer processors (paragraph[0020], “As shown, system 200 includes a central processing unit (CPU) 205…etc.”); 
one or more computer readable storage media (paragraph[0044], “The computer program product may include a computer readable storage medium (or media)…etc.”); and 
program instructions stored on the computer readable media for execution by at least one of the one or more processors, the program instructions comprising 
program instructions to determine one or more items that are relevant to a user and a location of the user (paragraph[0026]-paragraph[0027], “may want general suggestions about points of interest ("POI's") nearby the user…etc.”); 

DeLuca does not appear to explicitly disclose
program instructions to determine whether the user is within a threshold distance of the one or more items, wherein the threshold distance is dynamically modified based on a social network information of the user, user region, and a user response, wherein the user response includes a negative user response to a repeatedly presented item; 
 program instructions to calculate one or more weights for each of the one or more items within a threshold distance; 
program instructions to identify a device to present the one or more items; and
program instructions to present one or more items based on the capabilities of the identified device and the calculated one or more weights of the one or more items.

However, Furio discloses program instructions to determine whether the user is within a threshold distance of the one or more items (column 12, lines 35-41, “While FIG. 6 illustrates four suggested points of interest, the number of points of interest included in the list 605 can be default-selected, user-defined, based on a size of a screen, based on the type of electronic device 105, based on a bandwidth, based on a minimum threshold associated with at least one of the relevancy score, ranking score, or priority, or based on any other parameter…etc.”), wherein the threshold distance is dynamically modified based on a social network information of the user (column 5, lines 35-58, “The ranking value can be based on a level of browsing from browsing history 185, a number of items purchased from purchase or shopping history 190, an amount of commenting or activity on a social network 180…etc.”), user region (column 11, lines 18-40, “For example, a circular or radial boundary can be determined along each point on a mapped route (for example, each point along the full length of the route), where the boundary corresponds to the defined amount of travel time and/or distance. The boundaries can define the areas from which the processor of the mapping application can select or suggest points of interest…etc.”), and a user response (column 18, lines 43-62, “The processor 155 or processing system of the server 150, a processor 110 of any electronic device 105 communicatively coupled to the server 150, or any other processing system or computer system can update or modify the information representative of at least one of the one or more points of interest presented with the mapped route based on the received feedback information…etc.”), wherein the user response includes a negative user response to a repeatedly presented item (column 5, lines 44-58, “The ranking value can be based on a level of browsing from browsing history 185, a number of items purchased from purchase or shopping history 190, an amount of commenting or activity on a social network 180 (for example, by a number of tags pertaining to likes /dislikes…etc.”, the reference describes ranking points of interest based a user’s dislikes (i.e., repeatedly negative feedback) of presented items) (e.g., column 18, lines 27-30, “feedback information can correspond to a user interaction can include a selection…on a smartphone synched with the electronic device on which the mapped route is displayed…etc.”. The Examiner interprets the user being able to select dislike the map displayed on the smartphone.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of DeLuca with the teachings of Furio to change point of interest based on the user’s feedback data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of DeLuca with the teachings of Furio to provide point of interest that are specific to a user’s interests (Furio: Column 2, lines 13-16). 

The combination of DeLuca and Furio do not appear to explicitly disclose program instructions to calculate one or more weights for each of the one or more items within a threshold distance; 
program instructions to identify a device to present the one or more items; and
program instructions to present one or more items based on the capabilities of the identified device and the calculated one or more weights of the one or more items.


However, Redstone discloses program instructions to calculate one or more weights for each of the one or more items within a threshold distance (paragraph[0004], “the geo-social networking system creates a list of relevant places near a user's location by using geographic and social network information. The list of places may be created by ranking a list of one or more places in the vicinity of the user by a distance between each place and the user and by check-in activity of the user and the user's social contacts for each place…etc.” and paragraph[0027]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of DeLuca with the teachings of Furio and Redstone to calculate ranking weights for a list of places which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of DeLuca with the teachings of Gross and Redstone to quickly use a geo-location in a geo-social network to connect and coordinate users with local people or events that match a user’s interest (Redstone: Paragraph[0003]). 

The combination of DeLuca, Furio, and Redstone do not appear to explicitly disclose 
program instructions to identify a device to present the one or more items; and
program instructions to present one or more items based on the capabilities of the identified device and the calculated one or more weights of the one or more items.

However, Singh discloses program instructions to identify a device to present the one or more items (figure 2, paragraph[0018], “providing the confidence score for display to the at least one user…etc.” and paragraph[0128]); and
program instructions to present one or more items based on the capabilities of the identified device and the calculated one or more weights of the one or more items (figure 2, paragraph[0128]-paragraph[0129], “POI icons 2014 may be displayed to represent the locations of points of interest in the region, and the visual map display 2012 may be updated based on movement of the AR device 2006, orientation of the AR device 2006, user input, and/or the like…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of DeLuca with the teachings of Furio, Redstone, and Singh to display the relevant scores of locations on a device which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of DeLuca with the teachings of Furio, Redstone, and Singh to provide a more immersive means of viewing points of interest and the their automated ratings on a device scree (Singh: paragraph[0005]). 

Claims 2, 13, and 18
As to claims 2, 13, and 18, the combination of DeLuca, Furio, Redstone, and Singh discloses all the elements in claim 17, as noted above, and DeLuca further disclose wherein determining one or more items that are relevant to a user and a location of the user comprises program instructions to: 
identify the user (paragraph[0013], “a service is provided that obtains information from a user's social media data and obtains the user's location or some other reference location from a GPS application on a mobile device carried by the user…etc.”); 
acquire social network information associated with the user (paragraph[0016], “the user may have registered likes on his or her social media account for stores of local…etc.”); 
acquire news, based, at least in part, on the location of the user (paragraph[0016], “that the store nearby was also featured on an evening news Twitter feed…etc.”);
acquire historical responses of the user (paragraph[0016], “The user may want to know every nearby store that the user has liked or may want to know more selective information….etc.”); and 
determine based, at least in part, on the acquired social network information, the acquired news, and the acquired historical response, one or more items relevant to the user (paragraph[0030]-paragraph[0031], “tool 117 accesses social data 232M and generates 304 identifications 306 of geo-locations having social significance (" social locations"), which makes them each a potential POI. Tool…etc.”).

Claim 3
As to claim 3, the combination of DeLuca, Furio, Redstone, and Singh discloses all the elements in claim 1, as noted above, and Singh further disclose wherein calculating, by one or more computer processors, the one or more weights for each of the one or more items includes a relevancy level (figure 4, element 2020, paragraph[0134], “For example, a locality rating may be displayed as a comparative bar graph 2020…etc.”).

Claim 4
As to claim 4, the combination of DeLuca, Furio, Redstone, and Singh discloses all the elements in claim 3, as noted above, and Singh further disclose wherein a computation of the relevancy level is based on at least one of the: distance from user to item, time of day, weather conditions, relevancy to other users in the location, relevancy to social network information of the user, and user historical responses (paragraph[0021], “The at least one processor may be programmed or configured to generate the display data based at least partially on at least one third-party rating associated with the chosen point of interest…etc.”, paragraph[0134]).

Claim 5
As to claim 5, the combination of DeLuca, Furio, Redstone, and Singh discloses all the elements in claim 1, as noted above, and Redstone further disclose ranking, by the one or more computer processors, the one or more items based on the calculated one or more weights (paragraph[0027], “In particular embodiments, places service 110 may rank places in the set of one or more places near the user's current location by computing a ranking score for each place…etc.”).

Claims 8, 15, and 19
As to claims 8, 15, and 19, the combination of DeLuca, Furio, Redstone, and Singh discloses all the elements in claim 1, as noted above, and Singh further disclose wherein presenting, by one or more computer processors, the weighted one or more items comprising:
determining, by one or more computer processors, the orientation of the user relative to the identified one or more items (paragraph[0005], “efficiently navigate the data with regard to their current location and the region...etc.”); 
determining, by one or more computer processors, the location of the user relative to the device(paragraph[0005], “efficiently navigate the data with regard to their current location and the region...etc.”); and 
presenting, by one or more computer processors, the items based, at least in part, on the orientation and location of the user in relation to the location of the identified one or more items (figure 4, paragraph[0018]-paragraph[0019], “providing a visual representation of the location of the at least one user on the visual map display in relation to the at least one point of interest…etc.”).

Claim 11
As to claim 11, the combination of DeLuca, Furio, Redstone, and Singh discloses all the elements in claim 1, as noted above, and Singh further disclose logging, by the one or more computer processors, a response of the user to the presented weighted items (paragraph[0122], “with enough collected transaction data from a given point of interest, the estimated maximum capacity may be based on historical maximum numbers of transactions completed in an hour, or over some other time period…etc.”).

Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. U.S. Patent Publication (2016/0269495; hereinafter: DeLuca) in view of Furio U.S. Patent (9,146,129; hereinafter: Furio) and further in view of Redstone et al. U.S. Patent Publication (2012/0190387; hereinafter: Redstone) and further in view of Singh et al. U.S. Patent Publication (2020/0020001; hereinafter: Singh) and further in view of Gross et al. U.S. Patent Publication (2016/0360336; hereinafter: Gross) 

Claims 6 and 14
As to claims 6 and 14, the combination of DeLuca, Furio, Redstone, and Singh discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose presenting, by one or more computer processors, the weighted one or more items based on the capabilities of the identified device comprises identifying device specifications from the group consisting of device type, screen resolution, screen dimension, viewing angles and aspect ratio.

However, Gross discloses presenting, by one or more computer processors, the weighted one or more items based on the capabilities of the identified device comprises identifying device specifications from the group consisting of device type, screen resolution, screen dimension, viewing angles and aspect ratio (paragraph[2103], “the generated scores, and (2) the request received at step 38_202. For example, the request can indicate that only three application suggestions can be displayed within the user interface of the mobile computing device 38_100 (e.g., in accordance with a screen size or a resolution setting), which can cause the application prediction engine 38_104 to eliminate, from the list of applications, any applications whose scores are not in the top three positions of the list…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of DeLuca with the teachings of Furio, Redstone, Singh, and Gross to generate a list of point of interest based on screen specifications which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of DeLuca with the teachings of Furio, Redstone, Singh, and Gross to proactively identify and surface relevant content on an electronic device that is in communication with a display and a touch sensitive surface (Gross: paragraph[0003]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. U.S. Patent Publication (2016/0269495; hereinafter: DeLuca) in view of Furio U.S. Patent (9,146,129; hereinafter: Furio) and further in view of Redstone et al. U.S. Patent Publication (2012/0190387; hereinafter: Redstone) and further in view of Singh et al. U.S. Patent Publication (2020/0020001; hereinafter: Singh) and further in view of Bastide et al. U.S. Patent Publication (2019/0306215; hereinafter: Baslide) 

Claim 7
As to claim 7, the combination of DeLuca, Furio, Redstone, and Singh discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose determining, by the one or more computer processors, whether one or more items exceed a threshold weight; and 
responsive to determining that the one or more items fail to exceed a threshold weight, reducing, by one or more computer processors, the threshold weight to enable at least one of the one or more items to exceed the threshold weight.

However, Baslide discloses determining, by the one or more computer processors, whether one or more items exceed a threshold weight (paragraph[0041], “These points of interest may be scenes with a large amount of action in them, which may be indicated by the score assigned to a given scene in step 212 which exceeds a certain predetermined threshold…etc.”); and 
responsive to determining that the one or more items fail to exceed a threshold weight, reducing, by one or more computer processors, the threshold weight to enable at least one of the one or more items to exceed the threshold weight (paragraph[0041], “the threshold may be adjusted up or down…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of DeLuca with the teachings of Furio, Redstone, Singh, and Bastide to adjust an predetermined threshold which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of DeLuca with the teachings of Furio, Redstone, Singh, and Bastide to improve a user’s dwell time on streaming media on a navigation screen (Bastide: paragraph[0003]).

Claims 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. U.S. Patent Publication (2016/0269495; hereinafter: DeLuca) in view of Furio U.S. Patent (9,146,129; hereinafter: Furio) and further in view of Redstone et al. U.S. Patent Publication (2012/0190387; hereinafter: Redstone) and further in view of Singh et al. U.S. Patent Publication (2020/0020001; hereinafter: Singh) and further in view of Goncalves et al. U.S. Patent (10,609,339; hereinafter: Goncalves) 


Claims 9, 16, and 20
As to claim 9, 16, and 20, the combination of DeLuca, Furio, Redstone, and Singh discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein presenting, by one or more computer processors, the weighted one or more items comprising:
identifying, by the one or more computer processors, a size and resolution of the device; 
adjusting, by the one or more computer processors, a size of the one or more items based on the identified size of the device; 
adjusting, by the one or more computer processors, a transparency of the items based on the identified resolution of the device; and 
presenting, by the one or more computer processors, the adjusted one or more items based, at least in part, on the resolution and size of the device.

However, Goncalves discloses wherein presenting, by one or more computer processors, the weighted one or more items comprising:
identifying, by the one or more computer processors, a size and resolution of the device(column 11, lines 4-41, “Other graphical and/or image alterations may be made, such as altering the size…etc.”); 
adjusting, by the one or more computer processors, a size of the one or more items based on the identified size of the device (column 11, lines 4-41, “Other graphical and/or image alterations may be made, such as altering the size…etc.”); 
adjusting, by the one or more computer processors, a transparency of the items based on the identified resolution of the device (column 11, lines 4-41, “Other graphical and/or image alterations may be made, such as altering the size, hue, saturation, position, transparency…etc.”); and 
presenting, by the one or more computer processors, the adjusted one or more items based, at least in part, on the resolution and size of the device (column 11, lines 35-54, “images may be generated and/or obtained that can be displayed on electronic display mirror 28…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of DeLuca with the teachings of Redstone, Furio, Singh, and Goncalves to adjust screen specifications which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of DeLuca with the teachings of Redstone, Furio, Singh, and Goncalves to prevent additional secondary images from obscuring the view of an object in the primary image on a display (Goncalves: column 1, lines 19-25).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. U.S. Patent Publication (2016/0269495; hereinafter: DeLuca) in view of Furio U.S. Patent (9,146,129; hereinafter: Furio) and further in view of Redstone et al. U.S. Patent Publication (2012/0190387; hereinafter: Redstone) and further in view of Singh et al. U.S. Patent Publication (2020/0020001; hereinafter: Singh) and further in view of Tentinger et al. U.S. Patent (2018/0277067; hereinafter: Tentinger) 



Claim 10
As to claim 10, the combination of DeLuca, Furio, Redstone, and Singh discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the device is a heads-up display.  

However, Tentinger discloses wherein the device is a heads-up display (paragraph[0102], “The display location may be on an LCD console or a heads-up display surface…etc.”)). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of DeLuca with the teachings of Furio, Redstone, Singh, and Tentinger to display a map on a heads-up display which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of DeLuca with the teachings of Furio, Redstone, Singh, and Tentinger to have user interface system for mobile machines that automatically adapt to the machine’s operating environment and provide natural, intuitive interaction between the machine and the machine’s operator (Tentinger: paragraph[0002]). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000